[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 02-1217

                        MICHAEL B. FORTE,

                      Plaintiff, Appellant,

                               v.

                THOMAS REILLY, ATTORNEY GENERAL,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Michael A. Ponsor, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.




     Michael B. Forte on brief pro se.
     Thomas F. Reilly, Attorney General, and Eva      M.    Badway,
Assistant Attorney General, on brief for appellee.



                         August 8, 2002
            Per Curiam. Plaintiff Michael Forte was convicted of

various state crimes back in 1987.                Although he has since been

released from prison, he wishes to bring a damages action under

42 U.S.C. § 1983 to obtain redress for various constitutional

violations that allegedly tainted that criminal proceeding.

Under Heck v. Humphrey, 512 U.S. 477 (1994), however, he cannot

do   so   unless       and   until   one     or   more    of    his    underlying

convictions have been invalidated.                Accord, e.g., Figueroa v.

Rivera, 147 F.3d 77, 80-81 (1st Cir. 1998).                    Recognizing this

fact, Forte has filed a multitude of actions in state and

federal court seeking to accomplish that task--all without

avail.     A recent such effort consisted of a petition for

declaratory relief which the state court denied in 2001 on

statute-of-limitations grounds.              Claiming that he is entitled

under Heck to a state-court adjudication of his constitutional

claims on the merits (as a foundation for a future § 1983

action), Forte now seeks a federal court injunction compelling

the state court to undertake such review.                  The district court

dismissed.    We affirm.

             As   we    understand     his    argument,        Forte   apparently

believes that § 1983 and Heck and the Due Process Clause, in

concert,    create       a   federal   right       to    have    constitutional

challenges to a conviction heard on the merits in state court--

a right enforceable by injunctive relief in federal court.


                                       -2-
  That belief would seem clearly misplaced.                Cf. Spencer v.

  Kemna, 523 U.S. 1, 17 (1998) (rejecting view "that a § 1983

  action for damages must always and everywhere be available").1

  But we need not decide the point, inasmuch as Forte did obtain

  substantive review of his claims as part of the collateral

  proceeding brought under Mass. R. Crim. P. 30.             See Forte v.

  Commonwealth,    429     Mass.   1019,   1020   (1999)   (rescript)   (so

  noting).2    There is no conceivable basis for an injunction here

  designed simply to provide Forte with a second round of such

  review.     His complaint thus fails to state a claim upon which

  relief can be granted.       See Fed. R. Civ. P. 12(b)(6).

               Affirmed.




     1
         We note that there has been no suggestion here of any
"illegal blocking [of] access to state post-conviction remedies."
Hoard v. Reddy, 175 F.3d 531, 533 (7th Cir.), cert. denied, 528 U.S.
970 (1999).
     2
        Forte's failure to obtain review by the state's highest
court in that regard was due to his own dereliction. See Forte,
429 Mass. at 1020 ("Although he could have applied for further
appellate review, he did not do so.").

                                     -3-